UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7066



EARL THOMAS, III,

                                             Plaintiff - Appellant,

          versus


CAPTAIN CROSBY; LIEUTENANT GENEAU,

                                            Defendants - Appellees,

          and


RICHMOND CITY JAIL; SHERIFF MITCHELL; MAJOR
MINION; LIEUTENANT MCCRAY; LIEUTENANT HALL;
ANY AND ALL OTHER DEPUTIES ALSO INVOLVED,

                                                         Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1685-1)


Submitted:   May 23, 2005                   Decided:   June 15, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Thomas, III, Appellant Pro Se.     John Adrian Gibney, Jr.,
THOMPSON & MCMULLAN, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Earl Thomas, III, seeks to appeal from the district

court’s order denying relief in his action filed pursuant to 42

U.S.C. § 1983 (2000). Because Thomas’ notice of appeal and request

to reopen the appeal period was received in the district court

after the expiration of the appeal period, we remanded the case to

the district court for a determination of the timeliness of the

request to reopen the appeal period under Fed. R. App. P. 4(a)(6)*

and Houston v. Lack, 487 U.S. 266 (1988) (notice considered filed

as of the date Appellant delivers it to prison officials for

forwarding to the court).

          On remand, the district court found that Thomas’ motion

to reopen was not timely filed.   Thus, the district court had no

authority to reopen the appeal period.      Accordingly, we dismiss

this appeal for lack of jurisdiction because the notice of appeal

was not timely filed.   Parties are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).       This appeal

period is “mandatory and jurisdictional.”    Browder v. Dir., Dep’t


     *
      Rule 4(a)(6) allows the district court to reopen the appeal
period if a party did not receive notice of the judgment or order
and that party files a motion to reopen within 180 days after entry
of the judgment or within seven days of receiving notice of the
entry, “whichever is earlier.”

                               - 3 -
of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

March 16, 2004.   The notice of appeal was filed on June 21, 2004.

Because Thomas failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny his

motion to reopen his case and dismiss this appeal as untimely.   His

motion to reserve argument on issues is denied as moot.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                               - 4 -